Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 2 February 2021 have remedied the 112 Rejections in line with the Office’s suggestions.  Accordingly, these are rendered moot. 
Regarding Prior Art, the claims require pumping a blocking agent comprising diesel fuel, an emulsifier, a colloidal solution of nanoparticles of silicon dioxide (colloidal silica), dry amorphous silicon dioxide (amorphous silica), microparticles of ilmenite or trimanganese tetraoxide, and an aqueous solution of calcium chloride (CaCl2) or potassium chloride (KCl).  Although these chemicals are all individually well-known in the art (e.g., Lende and Kumar), there is no Prior Art that discloses or teaches using these all together in a single fluid, especially by successively pumping with a displacement fluid comprising an aqueous solution of CaCl2 or KCl.  Only one with the benefit of the current disclosure would do so, especially following the experimental setups with varying absorption intensities, as disclosed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674